ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(NEW ZEALAND r. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 22 JUNE 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE DU 22 JUIN 1973
Official citation:

Nuclear Tests (New Zealand v. France), Interim Protection, Order of
22 June 1973, I.C.J. Reports 1973, p. 135.

Mode officiel de citation:

Essais nucléaires (Nouvelle-Zélande c. France), mesures conservatoires,
ordonnance du 22 juin 1973, C.J. Recueil 1973, p. 135.

 

Sales number
No de vente: 380

 

 

 
22 JUNE 1973

ORDER

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

22 JUIN 1973

ORDONNANCE
135

INTERNATIONAL COURT OF JUSTICE

1973
22 June YEAR 1973

General List
No. 59

22 June 1973

NUCLEAR TESTS CASE
(NEW ZEALAND vy. FRANCE)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER

Present: Vice-President AMMOUN, Acting President; Judges FORSTER,
Gros, BENGZON, PETREN, ONYEAMA, IGNACIO-PINTO, DE
CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, Rupa; Judge ad hoc Sir Garfield
BARWICK; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 66 of the Rules of Court,

Having regard to the Application by New Zealand filed in the Registry
of the Court on 9 May 1973, instituting proceedings against France in
respect of a dispute as to the legality of atmospheric nuclear tests in the
South Pacific region, and asking the Court to adjudge and declare that

4
136 NUCLEAR TESTS (ORDER 22 VI 73)

the conduct by the French Government of nuclear tests in the South
Pacific region that give rise to radio-active fall-out constitutes a violation
of New Zealand’s rights under international law, and that these rights
will be violated by any further such tests,

Makes the following Order:

1. Having regard to the request dated 14 May 1973 and filed in the
Registry the same day, whereby the Government of New Zealand,
relying on Article 33 of the General Act of 1928 for the Pacific Settlement
of International Disputes and on Articles 41 and 48 of the Statute and
Article 66 of the Rules of Court, asks the Court to indicate, pending the
final decision in the case brought before it by the Application of the same
date, the following interim measures of protection:

“The measure which New Zealand requests ...is that France
refrain from conducting any further nuclear tests that give rise to
radio-active fall-out while the Court is seized of the case.”

2. Whereas the French Government was notified by telegram the same
day of the filing of the Application instituting proceedings and a copy
thereof was at the same time transmitted to it by express mail;

3. Whereas, pursuant to Article 40, paragraph 3, of the Statute and
Article 37, paragraph 2, of the Rules of Court, copies of the Application
were transmitted to Members of the United Nations through the Secre-
tary-General and to other States entitled to appear before the Court;

4. Whereas the submissions set out in the request for the indication of
interim measures of protection were on the day of the request commu-
nicated to the French Government, by telegram of 14 May 1973, and a
copy of the request was at the same time transmitted to it by express mail;

5. Whereas pursuant to Article 31, paragraph 2, of the Statute, the
Government of New Zealand chose the Right Honourable Sir Garfield
Barwick, Chief Justice of Australia, to sit as judge ad hoc in the case;

6. Whereas the Governments of New Zealand and France were
informed by communications of 15 May 1973 that the Court would in due
course hold public hearings to afford them the opportunity of presenting
their observations on the request by New Zealand for the indication of
interim measures of protection, and by further communications of 22
May 1973 the Parties were informed that such hearings would open on
24 May 1973;

7. Whereas by a letter dated 16 May 1973 from the Ambassador of
France to the Netherlands, handed by him to the Registrar the same day,
the French Government stated that it considered that the Court was.
manifestly not competent in the case and that it could not accept the
Court’s jurisdiction, and that accordingly the French Government did not

5
137 NUCLEAR TESTS (ORDER 22 VI 73)

intend to appoint an agent, and requested the Court to remove the case
from its list;

8. Whereas at the opening of the public hearings, which were held on
24 and 25 May 1973, there were present in court the Agent, Co-Agent,
counsel and other advisers of the Government of New Zealand;

9. Having heard the observations on the request for interim measures
on behalf of the Government of New Zealand, and the replies on behalf
of that Government to questions put by a Member of the Court, sub-
mitted by Professor R. Q. Quentin-Baxter, Dr. A. M. Finlay, Q.C., and
Mr. R. C. Savage, Q.C.;

10. Having taken note of the final submission of the Government of
New Zealand made at the hearing of 25 May 1973, and filed in the
Registry the same day, which reads as follows:

‘,.. New Zealand’s final submission is: thatthe Court, acting under
Article 33 of the General Act for the Pacific Settlement of Inter-
national Disputes or, alternatively, under Article 41 of its Statute,
should Jay down or indicate that France, while the Court is seized of
the case, refrain from conducting any further nuclear tests that give
rise to radio-active fall-out’.

11. Having taken note of the written reply given by the Agent of the
Government of New Zealand on 1 June to a question put to him by a
Member of the Court;

12. Noting that the French Government was not represented at the
hearings; and whereas the non-appearance of one of the States concerned
cannot by itself constitute an obstacle to the indication of provisional
measures;

13. Whereas the Governments of New Zealand and France have been
afforded an opportunity of presenting their observations on the request
for the indication of provisional measures;

14. Whereas on a request for provisional measures the Court need not,
before indicating them, finally satisfy itself that it has jurisdiction on the
merits of the case, and yet ought not to indicate such measures unless
the provisions invoked by the Applicant appear, prima facie, to afford a
basis on which the jurisdiction of the Court might be founded;

15. Whereas in its Application and oral observations the Government
of New Zealand claims to found the jurisdiction of the Court on the
following provisons:

(a) Articles 36, paragraph 1, and 37 of the Statute of the Court and
Article 17 of the above-mentioned General Act of 1928; and in the
alternative,

(6) Article 36, paragraphs 2 and 5, of the Statute of the Court;

16. Whereas, according to the letter of 16 May 1973 handed to the
Registrar by the French Ambassador to the Netherlands, the French

6
138 NUCLEAR TESTS (ORDER 22 VI 73)

Government considers, inter alia, that the General Act of 1928 was an
integral part of the League of Nations system and, since the demise of the
League of Nations, has lost its effectivity and fallen into desuetude; that
this view of the matter is confirmed by the conduct of States in regard
to the General Act of 1928 since the collapse of the League of Nations;
that, in consequence, the General Act cannot serve as a basis for the
competence of the Court to deliberate on the Application of New Zealand
with respect to French nuclear tests; that in any event the General Act of
1928 is not now applicable in the relations between France and New
Zealand and cannot prevail over the will clearly and more recently
expressed in the declaration of 20 May 1966 made by the French Govern-
ment under Article 36, paragraph 2, of the Statute of the Court; that
paragraph 3 of that declaration excepts from the French Government’s
acceptance of compulsory jurisdiction ‘‘disputes concerning activities
connected with national defence”; and that the present dispute concerning
French nuclear tests in the Pacific incontestably falls within the exception
contained in that paragraph;

17. Whereas in its oral observations the Government of New Zealand
maintains, inter alia, that the validity, interpretation and effect in the
present situation of the reservation attached to the French declaration of
20 May 1966 are issues which can be the subject of debate, and that it
cannot be baldly asserted that there is a manifest absence of jurisdiction
under Article 36, paragraph 2, of the Statute; that the General Act was,
within the meaning of Article 37 of the Statute, a treaty or convention in
force on 24 October 1945 when New Zealand and France became parties
to the Statute, and that Article 37 of the Statute accordingly conferred
on the Court the jurisdiction provided for in Article 17 of the General
Act; that such evidence as there is of State practice in more recent years is
wholly consistent with the Act’s continuity; that since 1946 France has
more than once acknowledged that the General Act remains in force;
that so far as the General Act is concerned, not only is there no manifest
lack of jurisdiction to deal with this matter, but the Court’s jurisdiction
on the merits on that basis is reasonably probable, and there exist
weighty arguments in favour of it;

18. Whereas the material submitted to the Court leads it to the con-
clusion, at the present stage of the proceedings, that the provisions
invoked by the Applicant appear, prima facie, to afford a basis on which
the jurisdiction of the Court might be founded; and whereas the Court
will accordingly proceed to examine the Applicant’s request for the
indication of interim measures of protection;

*

19. Whereas the request of the Government of New Zealand for the
indication of provisional measures is based on Article 33 of the General
Act of 1928, as well as on Article 41 of the Statute of the Court; and
whereas the Government of New Zealand in its final submission asks the

7
139 NUCLEAR TESTS (ORDER 22 VI 73)

Court to indicate such measures under Article 33 of the General Act or,
alternatively, under Article 41 of the Statute;

20. Whereas the Court considers that it should not exercise its power
to indicate provisional measures under Article 33 of the General Act of
1928 until it has reached a final conclusion that the General Act is still in
force; whereas the Court is not in a position to reach a final conclusion on
this point at the present stage of the proceedings, and will therefore
examine the request for the indication of interim measures only in the
context of Article 41 of the Statute;

21. Whereas the power of the Court to indicate interim measures
under Article 41 of the Statute has as its object to preserve the respective
tights of the Parties pending the decision of the Court, and presupposes
that irreparable prejudice should not be caused to rights which are the
subject of dispute in judicial proceedings and that the Court’s judgment
should not be anticipated by reason of any initiative regarding the
matters in issue before the Court;

22. Whereas it follows that the Court in the present case cannot exercise
its power to indicate interim measures of protection unless the rights
claimed in the Application, prima facie, appear to fall within the purview
of the Court’s jurisdiction;

23. Whereas it is claimed by the Government of New Zealand in its
Application that rules and principles of international law are now
violated by nuclear testing undertaken by the French Government in the
South Pacific region, and that, inter alia,

(a) it violates the rights of all members of the international community
including New Zealand, that no nuclear tests that give rise to radio-
active fall-out be conducted;

(b) it violates the rights of all members of the international community,

“including New Zealand, to the preservation from unjustified artificial
radio-active contamination of the terrestrial, maritime and aerial
environment and, in particular, of the environment of the region in
which the tests are conducted and in which New Zealand, the Cook
Islands, Niue and the Tokelau Islands are situated;

(c) it violates the right of New Zealand that no radio-active material
enter the territory of New Zealand, the Cook Islands, Niue or the
Tokelau Islands, including their air space and territorial waters, as
a result of nuclear testing;

(d) it violates the right of New Zealand that no radio-active material,
having entered the territory of New Zealand, the Cook Islands, Niue
or the Tokelau Islands, including their air space and territorial
waters, as a result of nuclear testing, cause harm, including appre-
hension, anxiety and concern, to the people and Government of New
Zealand and of the Cook Islands, Niue and the Tokelau Islands;

(e) it violates the right of New Zealand to freedom of the high seas,
including freedom of navigation and overflight and the freedom to
140 NUCLEAR TESTS (ORDER 22 VI 73)

explore and exploit the resources of the sea and the seabed, without
interference or detriment resulting from nuclear testing;

and whereas New Zealand invokes its moral and legal responsibilities in
relation to the Cook Islands, Niue and the Tokelau Islands;

24. Whereas it cannot be assumed a priori that such claims fall com-
pletely outside the purview of the Court’s jurisdiction, or that the
Government of New Zealand may not be able to establish a legal interest
in respect of these claims entitling the Court to admit the Application;

25. Whereas by the terms of Article 41 of the Statute the Court may
indicate interim measures of protection only when it considers that
circumstances so require in order to preserve the rights of either party;

26. Whereas the Government of New Zealand alleges, inter alia, that
during the period from 1966 to 1972 the French Government has carried
out a series of atmospheric nuclear tests centred on Mururoa in the
South Pacific; that the French Government has refused to give an
assurance that its programme of atmospheric nuclear testing in the
South Pacific is at an end, and that on 2 May 1973 the French Govern-
ment announced that it did not envisage cancelling or modifying the
programme originally planned; that from official pronouncements it is
clear that some further tests are envisaged with the likelihood of de-
ploying a thermonuclear warhead by 1976; that the French Government
has also reserved its options on the development of yet another generation
of nuclear weapons after 1976 which would require further tests; that in
previous years the nuclear testing series conducted by France have begun
on dates between 15 May and 7 July; that on the basis of the pronounce-
ments referred to above and the past practice of the French Government,
there are strong grounds for believing that the French Government will
carry out further testing of nuclear devices and weapons in the atmosphere
at Mururoa Atoll before the Court is able to reach a- decision on the
Application of New Zealand;

27. Whereas these allegations give substance to the New Zealand
Government’s contention that there is an immediate possibility of a
further atmospheric nuclear test being carried out by France in the
Pacific;

28. Whereas the Government of New Zealand also alleges that each
of the series of French nuclear testst has added to the radio-active fall-out
in New Zealand territory; that the basic principles applied in this field
by international authorities are that any exposure to radiation may have
irreparable, and harmful, somatic and genetic effects and that any
additional exposure to artificial radiation can be justified only by the
benefit which results; that, as the New Zealand Government has repeat-
edly pointed out in its correspondence with the French Government, the
radio-active fall-out which reaches New Zealand as a result of French
nuclear tests is inherently harmful, and that there is no compensating
benefit to justify New Zealand’s exposure to such harm; that the uncer-

9
141 NUCLEAR TESTS (ORDER 22 VI 73)

tain physical and genetic effects to which contamination exposes the
people of New Zealand causes them acute apprehension, anxiety and
concern; and that there could be no possibility that the rights eroded by
the holding of further tests could be fully restored in the event of a
judgment in New Zealand’s favour in these proceedings;

29. Whereas the French Government, in a diplomatic Note addressed
to the Government of New Zealand and dated 10 June 1966, the text of
which was annexed to the Application in this case, emphasized that every
precaution would be taken with a view to ensuring the safety and the
harmlessness of the French nuclear tests, and observed that the French
Government, in taking all appropriate steps to ensure the protection of
the populations close to the test zone, had sought a fortiori to guarantee
the safety of populations considerably further distant, such as New
Zealand or the territories for which it is responsible; and whereas in a
letter dated 19 February 1973 to the Prime Minister of New Zealand
from the French Ambassador to New Zealand, the text of which was also
annexed to the Application in this case, the French Government called
attention to Reports of the New Zealand National Radiation Laboratory,
and of the Australian National Radiation Advisory Committee, which
reached the conclusion that the fall-out from the French tests had never
involved any danger to the health of the populations of those two countries,
and observed that the concern which had been expressed as to the long-
term effects of testing could not be based on anything other than con-
jecture;

30. Whereas for the purpose of the present proceedings it suffices to
observe that the information submitted to the Court, including Reports
of the United Nations Scientific Committee on the Effects of Atomic
Radiation between 1958 and 1972, does not exclude the possibility that
damage to New Zealand might be shown to be caused by the deposit on
New Zealand territory of radio-active fall-out resulting from such tests
and to be irreparable;

31. Whereas in the light of the foregoing considerations the Court is
satisfied that it should indicate interim measures of protection in order to
preserve the right claimed by New Zealand in the present litigation in
respect of the deposit of radio-active fall-out on the territory of New
Zealand, the Cook Islands, Niue or the Tokelau Islands;

32. Whereas the circumstances of the case do not appear to require
the indication of interim measures of protection in respect of other rights
claimed by New Zealand in the Application;

*

33. Whereas the foregoing considerations do not permit the Court to
accede at the present stage of the proceedings to the request made by the

10
142 NUCLEAR TESTS (ORDER 22 VI 73)

French Government in its letter dated 16 May 1973 that the case be
removed from the list;

34. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case, or any questions relating to the admissibility of the
Application, or relating to the merits themselves, and leaves unaffected
the right of the French Government to submit arguments in respect of
those questions;

35. Having regard to the position taken by the French Government in
its letter dated 16 May 1973 that the Court was manifestly not competent
in the case and to the fact that it was not represented at the hearings heid
on 24 and 25 May on the question of the indication of interim measures
of protection;

36. Whereas, in these circumstances, It is necessary to resolve as soon
as possible the questions of the Court’s jurisdiction and of the admis-
sibility of the Application;

Accordingly,
THE COURT

Indicates, by 8 votes to 6, pending its final decision in the proceedings
instituted on 9 May 1973 by New Zealand against France, the following
provisional measures:

The Governments of New Zealand and France should each of them
ensure that no action of any kind is taken which might aggravate or
extend the dispute submitted to the Court or prejudice the rights of
the other Party in respect of the carrying out of whatever decision
the Court may render in the case; and, in particular, the French
Government should avoid nuclear tests causing the deposit of radio-
active fall-out on the territory of New Zealand, the Cook Islands,
Niue or the Tokelau Islands;

Decides that the written proceedings shall first be addressed to the
questions of the jurisdiction of the Court to entertain the dispute, and of
the admissibility of the Application;

Fixes as follows the time-limits for the written proceedings:

21 September 1973 for the Memorial of the Government of New
Zealand ;

21 December 1973 for the Counter-Memorial of the French Govern-
ment;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of June one

11
143 NUCLEAR TESTS (DECL. JIMENEZ DE ARECHAGA)

thousand nine hundred and seventy-three, in four copies, one of which
will be placed in the archives of the Court, and the others transmitted
respectively to the French Government, to the Government of New
Zealand, and to the Secretary-General of the United Nations for trans-
mission to the Security Council.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar.

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have voted in favour of the Order for the reasons stated therein, but
wish to add some brief comments on the relationship between the
question of the Court’s jurisdiction and the indication of interim mea-
sures.

I do not believe the Court should indicate interim measures without
paying due regard to the basic question of its jurisdiction to entertain the
merits of the Application. A request should not be granted if it is clear,
even on a prima facie appreciation, that there is no possible basis on
which the Court could be competent as to the merits. The question of
jurisdiction is therefore one, and perhaps the most important, among all
relevant circumstances to be taken into account by a Member of the
Court when voting in favour of or against a request for interim measures.

On the other hand, in view of the urgent character of the decision on
provisional measures, it is obvious that the Court cannot make its answer
dependent on a previous collective determination by means of a judgment
of the question of its jurisdiction on the merits.

This situation places upon each Member of the Court the duty to
make, at this stage, an appreciation of whether—in the light of the
grounds invoked and of the other materials before him—the Court will
possess jurisdiction to entertain the merits of the dispute. From a subjec-
tive point of view, such an appreciation or estimation cannot be fairly
described as a mere preliminary or even cursory examination of the
jurisdictional issue: on the contrary, one must be satisfied that this basic
question of the Court’s jurisdiction has received the fullest possible
attention which one is able to give to it within the limits of time and of
materials available for the purpose.

When, as in this case, the Court decides in favour of interim measures,
and does not, as requested by the French Government, remove the case
from the list, the parties will have the opportunity at a later stage to
plead more fully on the jurisdictional question. It follows that that

12
144 NUCLEAR TESTS (DECL. WALDOCK)

question cannot be prejudged now; it is not possible to exclude a priori,
that the further pleadings and other relevant information may change
views or convictions presently held.

The question described in the Order as that of the existence of “a legal
interest in respect of these claims entitling the Court to admit the Applica-:
tion” (para. 24) is characterized in the operative part as one relating to
the admissibility of the Application. The issue has been raised of whether
New Zealand has a right of its own——as distinct from a general community
interest—or has suffered, or is threatened by, real damage. As far as the
power of the Court to adjudicate on the merits is concerned, the issue is
whether the dispute before the Court is one “with regard to which the
parties are in conflict as to their respective rights” as required by the
jurisdictional clause invoked by New Zealand. The question thus appears
to be a limited one linked to jurisdiction rather than to admissibility.
The distinction between those two categories of questions is indicated
by Sir Gerald Fitzmaurice in C.J. Reports 1963, pages 102-103, as
follows:

“... the real distinction and test would seem to be whether or not the
objection is based on, or arises from, the jurisdictional clause or
clauses under which the jurisdiction of the tribunal is said to exist.
If so, the objection is basically one of jurisdiction.”

Article 17 of the General Act provides that the disputes therein referred
to shall include in particular those mentioned in Article 36 of the Statute
of the Permanent Court of International Justice. Among the classes of
legal disputes there enumerated is that concerning “the existence of any
fact which, if established, would constitute a breach of an international
obligation’? (emphasis added). At the preliminary stage it would seem
therefore sufficient to determine whether the parties are in conflict as to
their respective rights. It would not appear ncessary to enter at that stage
into questions which really pertain to the merits and constitute the heart
of the eventual substantive decision such as for instance the establishment
of the rights of the parties or the extent of the damage resulting from
radio-active fall-out.

Judge Sir Humphrey WaLpock makes the following declaration:

I concur in the Order. I wish only to add that, in my view, the prin-
ciples set out in Article 67, paragraph 7, of the Rules of Court should
guide the Court in giving its decision on the next phase of the proceedings
which is provided for by the present Order.

13
145 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

Judge NAGENDRA SINGH makes the following declaration:

While fully supporting the reasoning leading to the verdict of the Court,
and therefore voting with the majority for the grant of interim measures
of protection in this case, I wish to lend emphasis, by this declaration, to
the requirement that the Court must be satisfied of its own competence,
even though prima facie, before taking action under Article 41 of the
Statute and Rule 61 (New Rule 66) of the Rules of Court.

It is true that neither of the aforesaid provisions spell out the test of
competence of the Court or of the admissibility of the Application and the
request, which nevertheless have to be gone into by each Member of the
Court in order to see that a possible valid base for the Court’s competence
exists and that the Application is, prima facie, entertainable. I am,
therefore, in entire agreement with the Court in laying down a positive
test regarding its own competence, prima facie established, which was
enunciated in the Fisheries Jurisdiction! case and having been reiterated in
this case may be said to lay down not only the latest but also the settled
jurisprudence of the Court on the subject.

It is indeed a sine qua non of the exercise of judicial function that a
court can be moved only if it has competence. If therefore in the exercise
of its inherent powers (as enshrined in Art. 41 of its Statute) the Court
grants interim relief, its sole justification to do so is that if it did not, the
rights of the parties would get so prejudiced that the judgment of the
Court when it came could be rendered meaningless. Thus the possibility
of the Court being ultimately able to give a judgment on merits should
always be present when interim measures are contemplated. If, however,
the Court were to shed its legal base of competence when acting under
Article 41 of its Statute, it would immediately expose itself to the danger
of being accused of discouraging governments from:

cé

. undertaking, or continuing to undertake, the obligations of
judicial settlement as the result of any justifiable apprehension that
by accepting them they may become exposed to the embarrassment,
vexation and loss, possibly following upon interim measures, in
cases in which there is no reasonable possibility, prima facie ascer-
tained by the Court, of jurisdiction on the merits. Accordingly, the
Court cannot, in relation to a request for indication of interim
measures, disregard altogether the question of its competence on the
merits. The correct principle which emerges from these apparently
conflicting considerations and which has been uniformly adopted in
international arbitral and judicial practice is as follows: The Court
may properly act under the terms of Article 41 provided that there is
in existence an instrument such as a Declaration of Acceptance of the
Optional Clause, emanating from the Parties to the dispute, which

1 Fisheries Jurisdiction (United Kingdom v. Iceland), 1.C.J. Reports 1972, Order of
17 August 1972, paras. 15 to 17, pp. 15 to 16.

14
146 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

prima facie confers jurisdiction upon the Court and which incor-
porates no reservations obviously excluding its jurisdiction.”
(Separate opinion of Sir Hersch Lauterpacht in Interhandel case,
ILC.J. Reports 1957, p. 118.)

It needs to be mentioned, therefore, that even at this preliminary stage
of prima facie testing the Court has to examine the reservations and
declarations made to the treaty which is cited by a party to furnish the
base for the jurisdiction of the Court and to consider also the validity of
the treaty if the same is challenged in relation to the parties to the dispute.
As a result of this prima facie examination the Court could either find:

(a) that there is no possible base for the Court’s jurisdiction in which
event no matter what emphasis is placed on Article 41 of its Statute,
the Court cannot proceed to grant interim relief; or

(b) that a possible base exists, but needs further investigation to come
to any definite conclusion in which event the Court is inevitably left
no option but to proceed to the substance of the jurisdiction of the
case to complete its process of adjudication which, in turn, is time
consuming and therefore comes into conflict with the urgency of the
matter coupled with the prospect of irreparable damage to the rights
of the parties. It is this situation which furnishes the “raison d’être”
of interim relief.

If, therefore, the Court, in this case, has granted interim measures of
protection it is without prejudice to the substance whether jurisdictional
or otherwise which cannot be prejudged at this stage and will have to be
gone into further in the next phase.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

J have voted for the indication of interim measures and the Order of the
Court as to the further procedure in the case because the very thorough
discussions in which the Court has engaged over the past weeks and my
own researches have convinced me that the General Act of 1928 and the
French Government’s declaration to the compulsory jurisdiction of the
Court with reservations each provide, prima facie, a basis on which the
Court might have jurisdiction to entertain and decide the claims made by
New Zealand in its Application of 9 May 1973. Further, the exchange of
diplomatic notes between the Governments of New Zealand and France
in 1973 afford, in my opinion, at least prima facie evidence of the existence
of a dispute between those Governments as to matters of international
law affecting their respective rights.

Lastly, the material before the Court, particularly that appearing in the
UNSCEAR reports, provides reasonable grounds for concluding that
further deposit in the New Zealand territorial environment and that of

15
147 NUCLEAR TESTS (DECL. BARWICK)

the Cook Islands of radio-active particles of matter is likely to do harm
for which no adequate compensatory measures could be provided.

These conclusions are sufficient to warrant the indication of interim
measures.

I agree with the form of the provisional measures indicated, under-
standing that the action proscribed is action on the part of governments
and that the measures are indicated in respect only of the New Zealand
Government’s claim to the inviolability of its territory, and of that of the
Cook Islands.

Judges FORSTER, GROS, PETRÉN and IGNACIO-PINTO append dissenting
opinions to the Order of the Court.

(Initialled) F.A.
(Initialled) S.A.

16
